FILED
                             NOT FOR PUBLICATION                            APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARLOS MARTINEZ-NAVARRO,                         No. 13-74230

               Petitioner,                       Agency No. A205-600-574

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Carlos Martinez-Navarro, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) removal order denying his request for a continuance.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion for a continuance, and review de novo claims of due process

violations. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008). We

deny the petition for review.

      The agency did not abuse its discretion in denying Martinez-Navarro’s

motion for a further continuance to seek post-conviction relief where Martinez-

Navarro failed to show good cause. See 8 C.F.R. § 1003.29 (an IJ may grant a

motion for a continuance for good cause shown). Martinez-Navarro conceded

removability, he had been granted three prior continuances, and post-conviction

relief remained a speculative possibility at the time of his final hearing. See

Sandoval-Luna, 526 F.3d at 1247 (the denial of a continuance was within the

agency’s discretion where relief was not immediately available to petitioner);

Singh v. Holder, 638 F.3d 1264, 1274 (9th Cir. 2011) (“[T]he IJ [is] not required to

grant a continuance based on . . . speculations.”).

      To the extent Martinez-Navarro contends that the denial of a continuance

violated due process by preventing him from pursuing post-conviction relief, his

claim fails because he has not established error or prejudice. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due

process challenge).

      PETITION FOR REVIEW DENIED.


                                           2                                      13-74230